Citation Nr: 1811297	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-28 592A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1. Entitlement to an initial rating in excess of 50 percent from July 3, 2012 to February 2, 2015 for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial rating in excess of 70 percent from February 3, 2015 for PTSD.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to November 1945.

These matters come before the Board of Veterans' Appeals (Board) from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

A Supplemental Statement of the Case (SSOC) was issued by the RO in September 2016.


FINDINGS OF FACT

On October 3, 2016, prior to the promulgation of a decision in the appeal, the Board received notification through a written note submitted by the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


